DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group I, claims 1-18, in the reply filed on 7/6/21 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden for the different Groups.  This is not found persuasive because the issue that arise in examining product and process claims are diverse as well as search requirements are different and this would constitute a burden on the Office.
The requirement is still deemed proper and is therefore made FINAL.

In the amendment filed 7/6/21, claims 19-20 have been canceled, leaving claims 1-18 left for prosecution thereof.  Since claims 19 and 20 have been canceled, the restriction rejection is moot and has been withdrawn.

Claim Rejections - 35 USC § 102/103
Claims 1-3,6-8 and 11-18 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Greenspan (4,977,001).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3,6-8 and 11-18 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Greenspan (4,977,001).
Greenspan (4,977,001) teaches a protective cladding for a molybdenum substrate whereby a molybdenum substrate is coating with an amorphous clad layer including silicon (col. 2, lines 12-27). 
Regarding claim 1, the CVD formation of the amorphous silicon layer is a process limitation and hence does not hold patentable weight for a product claim as these claims are not defined by the process but by the structure.
Regarding claim 2, Greenspan (4,977,001) teaches the structure to be used at up to 1550C which would result in coefficients that don’t result in delamination (col. 4, lines 40-57). 
Regarding claim 3, the claimed single layer is met by Greenspan (4,977,001) while the CVD and line of site technique are not product claimed limitation.
Regarding claim 6, Greenspan (4,977,001) teaches silicon oxide in the coating (col. 3, lines 45-55).
Regarding claim 7, Greenspan (4,977,001) teaches the coating can include carbon and it is amorphous, however, the amorphous layer is a product claim and is not defined by the process of forming such ad hence meets the claimed limitations.

Regarding claim 11, Greenspan (4,977,001) teaches the coating not including molybdenum (col. 3, lines 49-54).
Regarding claims 12-15, Greenspan (4,977,001) teaches molybdenum substrate to be essentially pure and up to 99% molybdenum (col. 3, lines 38-44).
Regarding claims 16-18, Greenspan (4,977,001) teaches temperatures of use up to 1550C (col. 4, lines 50-66).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,6-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Greenspan (4,977,001).
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claims 1,9,10 and 12-17 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Newton et al. (2009/0197075).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 

Claims 1,9,10 and 12-17 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Newton et al. (2009/0197075).
Newton et al. (2009/0197075) teaches coating molybdenum substrates with a molybdenum disilicide coating by CVD [0007]-[0008]. 
Regarding claim 1, the examiner takes the position that the disilicide coating would be amorphous as both processes are formed by CVD.
Regarding claims 9 and 10, Newton et al. (2009/0197075) teaches molybdenum disilicide coating which would be free of the claimed oxygen up to 0.1% by weight.

Regarding claims 16 and 17, Newton et al. (2009/0197075) teaches temperatures of use up to 1200C [0027].

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,9,10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Newton et al. (2009/0197075).
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claims 1,4,5,9 and 10 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sterling (3,485,666).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 

Claims 1,4,5,9 and 10 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Sterling (3,485,666).
Sterling (3,485,666) teaches coating molybdenum substrates with silicon nitride (col. 2, lines 26-31 and col. 5, lines 14-20).  
Regarding claim 1, Sterling (3,485,666) teaches an amorphous coating by CVD.
Regarding claims 4 and 5, Sterling (3,485,666) teaches silicon nitride coating which includes nitrogen and would be inclusive of being devoid of ring structures.  
Regarding claims 9 and 10, Sterling (3,485,666) teaches silicon nitride coating which would be free of the claimed oxygen up to 0.1% by weight.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,4,5,9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sterling (3,485,666).
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715